Case 1:18-cv-01743-WFK-RML Document 38 Filed 12/12/19 Page 1 of 2 PageID #: 247


                                                                     FILED
                                                                IN CLl::Rf\ ~; or:r:1cE
                                                          us   DISTRICT COi if:;T C D N.Y.
  UNITED ST ATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                            *          OtC   l I..   2019
  ---------------------------------------------------------------X
  MARY WEST and JENIE LEE MARIANA,
                                                                       *
                                                       o'BROOKLYN OFFICE
  behalf ofthemselves and others similarly situatea, · :

                            Plaintiffs,

            V.                                                             DECISION & ORDER
                                                                           18-CV-1743 (WFK)(RML)
  METROPOLITAN TRANSPORTATION
  AUTHORITY, NEW YORK CITY TRANSIT
  AUTHORITY, and LONG ISLAND RAIL ROAD
  COMP ANY d/b/a MTA LONG ISLAND RAIL
  ROAD COMPANY,

                             Defendants.
  ---------------------------------------------------------------X
  WILLIAM F. KUNTZ, II, United States District Judge:

           Plaintiffs Mary West and Jenie Lee Mariana bring this putative class action against

  Defendants Metropolitan Transportation Authority ("MTA"), New York City Transit Authority

  ("NYCTA"), and Long Island Rail Road Company (hereinafter collectively "Defendants")

  asserting five causes of action: Count One sounds in negligence (Am. Comp!. ~~ 103-105);

  Count Two is brought under the Americans With Disabilities Act, 42 U.S.C. Ch. 126 § 12101 et

  seq. (id. ~~ 106-1 19); Count Three is brought under the Rehabilitation Act of 1973, 29 U .S.C. §

  701 et seq. (id. ~~ 120-1 25); Count Four is brought under the New York City Human Rights

  Law, N.Y.C. Adm in. Code§ 8-101 et seq. (id.~~ 126-134); and Count Five is brought under the

  New York State Human Rights Law, N.Y. Exec. Law§ 292 et seq. (id. ~~ 135-150). Before the

  Court is Defendants' motion to dismiss the Amended Complaint pursuant to Federal Rules of

  Civil Procedure 12(b)(l) and 12(b)(6). This Court has jurisdiction of Plaintiffs' federal claims

  pursuant to 28 U .S.C. § 133 1 and may exercise supplemental jurisdiction of Plaintiffs' state and

  local law claims pursuant to 28 U.S.C. § 1367. Plaintiffs further contend exercise of j urisdiction
r
Case 1:18-cv-01743-WFK-RML Document 38 Filed 12/12/19 Page 2 of 2 PageID #: 248




    over the remaining claims is authorized under the Class Action Fairness Act ("CAFA"), 28

    U.S.C. § 1332(d).
                                                                                                I

           Upon careful and thorough review of all parties' submissions and arguments, Defendants'

    motion is GRANTED in its entirety. Plaintiffs' claims under the Americans with Disabilities

    Act and the Rehabilitation Act are dismissed. To the extent Plaintiff asserts state and city law

    claims, the Court finds no basis for exercising CAFA jurisdiction and declines, pursuant to 28

    U.S.C. § 1367(c), to exercise supplemental jurisdiction of those claims, which are therefore also

    dismissed. The Clerk of Court is respectfully directed to terminate the pending motion at ECF

    No. 28 and to close this case.

           A Memorandum & Decision will issue.



                                                         SO ORDERED.




                                                                        s/WFK

    Dated: December 12, 2019
           Brooklyn, New York




                                                    2
